Citation Nr: 1434966	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  14-13 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York



THE ISSUE

Entitlement to service connection for diabetes mellitus.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who had active duty service from March 1965 to January 1968 (and further service in the Navy Reserves).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the New York, New York RO.  In June 2014, a videoconference Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 appear to be satisfied, a review of the record found that further development is necessary for VA to satisfy its duty to assist the Veteran in the development of his claim.  

Specifically, the record reflects that the Veteran has a diagnosis of type 2 diabetes mellitus.  Under governing law and regulation (38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e)), if he is shown to have been exposed to herbicides/Agent Orange in service, his type 2 diabetes may be presumed to be service connected.  Under 38 C.F.R. § 3.307(a)(6), the presumption of exposure to Agent Orange in service applies only to Veterans who served in Vietnam.  The Veteran is not shown to have served in Vietnam; rather, he contends that he was exposed to Agent Orange during a training exercise at the Construction Battalion Center in Davisville, Rhode Island, over the course of two weeks in early 1965.  

The Veteran claims that, during a two week period in January and/or February 1965, he served in a mobilization construction unit at the Davisville, Rhode Island construction battalion center, for what was at that time an experimental kind of training in nuclear, biological, and chemical warfare.  He contends that he was exposed to several elements including Agent Orange, in an exercise to demonstrate how quickly the herbicide worked.

A May 2009 response to a PIES request for information indicated that there were no records of the Veteran's claimed exposure to herbicides.  The claims file includes a memorandum that the Naval History & Heritage Command (NHHC) at the Washington Navy Yard, the custodian of U.S. Navy ships histories, does not maintain a 1965 command history for the Naval Mobile Construction Battalion Training Center in Davisville, Rhode Island; the memorandum instructed that the Navy and Marine Corps Public Health Center be contacted for information regarding inquiries concerning non-Agent Orange herbicide environment issues such as chemicals, asbestos, pesticides and radiation.  In a February 2014 memorandum, the Navy and Marine Corps Public Health Center indicated that it retains no records regarding the use of Agent Orange during the time period of February 14 through 27, 1965, for battalion training exercises.

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in locations other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea. VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service with a request for review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  

It does not appear that the evidentiary development procedures required when there is an allegation of exposure to Agent Orange have been followed.  The Court has consistently held that evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1). 
As the allegation of herbicide exposure ia at a training center in Rhode Island cannot be resolved based on the current record, further development of pertinent evidence is necessary.

The Board notes that, at the June 2014 hearing, it was unclear whether the Veteran was on active duty at the time he claims to have been exposed to herbicides.  A closer review of the record since found that orders issued on January 26, called him to active duty for training (ACDUTRA), and instructerd to report to the Construction Battalion Center in Davisville, Rhode Island for a battalion training exercise beginning February 14, 1965.  Service personnel records reflect that he reported for 14 days of ACDUTRA from February 14 to 27, 1965 at Fort Schuyler, New York, with Davisville, Rhode Island cited as an intermediate reporting station.  The Board finds that the Veteran's contention that he served on active duty (ACDUTRA) during the time period cited in early 1965 is supported by the record.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should contact the C&P Service with a request for a review of the inventory of herbicide operations maintained by the DOD to determine conclusively whether or not herbicides were used or tested as alleged by the Veteran, while he was stationed at the Davisville, Rhode Island construction battalion center in January and/or February 1965.  

2.  If the exposure is not verified by the request to C&P, verification should be sought from JSRRC.  The AOJ should forward a list of the Veteran's service dates and duty locations as well his contentions regarding the nature of his exposure to herbicides in service to JSRRC and request verification of his exposure to herbicides.  If herbicides are conclusively determined to not have been used as alleged, it should be so certified; if they were used as alleged, it should be so certified; if there merely is insufficient information to verify or exclude such use it should be so stated, with the scope of the search described.  

3.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

